On Rehearing.
PER CURIAM.
In an application for a rehearing, counsel for defendant direct our attention to two errors in our original opinion, (1) that we stated that the original contract was for $3390, which included the price of the two model GSC 750 7% ton units and their installation when, as a matter of fact, the agreed contract price was $6703.25 and (2) that we stated that the appeal in case No. 40,329 of the docket of this court is still pending.
Counsel are correct in their observations. Our original opinion should read that the agreed contract price was $6703.25 and it was also inadvertently stated that the appeal involving the call in warranty was still pending on the docket when, by virtue of consolidation and submission, that appeal was disposed of in the opinion. However, these inadvertences do not in any way detract from the correctness of the decision.
The application for rehearing is denied.